                                                            United States District Court
                                                              Southern District of Texas

                                                                 ENTERED
                  IN THE UNITED STATES DISTRICT COURT           March 23, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS         David J. Bradley, Clerk
                            HOUSTON DIVISION


ANTONIO DUDLEY,                    §
TDCJ #00567960,                    §
                                   §
          Petitioner,              §
                                   §
v.                                 §   CIVIL ACTION NO. H-20-937
                                   §
LORIE DAVIS,                       §
                                   §
          Respondent.              §



                            FINAL JUDGMENT

     For the reasons set forth in the Court's Memorandum and Order

of Dismissal signed on this day,       this case is DISMISSED without

prejudice as a successive petition.

     A certificate of appealability is DENIED.

     This is a FINAL JUDGMENT.

     The Clerk will enter this Order, providing a correct copy to

all parties of record.                      f:
     SIGNED at Houston, Texas,   on this j.l~ of~ 2020.
